The plaintiff excepted to the refusal of the court to make certain findings of fact, and also to findings of fact made by the court, but the evidence has not been transferred, and the questions that might be raised by those exceptions are not before this court.
The ruling of the court that the building was never attached to the land, and did not become a fixture, but remained the personal property of the defendants, was correct. Woodman v. Pease, 17 N.H. 282; Carkin v. Babbitt,58 N.H. 579.
The finding that the defendants entered for the purpose of removing the building within a reasonable time after the decree of the court in *Page 14 
the equity proceeding was made, sustains the ruling that the entry for this purpose was not unlawful. Dame v. Dame, 38 N.H. 429, 433; Hoit v. The Stratton Mills, 54 N.H. 109.
Exceptions overruled.
All concurred.